Citation Nr: 1031250	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  08-03 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and D.M.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The appellant is the custodian of the widow of a Veteran whose 
active military service extended from May 1941 to July 1956, and 
from August 1956 to February 1959.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In March 2009, the appellant testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of this 
hearing is associated with the claims folder.  

In July 2009, the Board remanded this case for further procedural 
development, and upon its return to the Board, sought and 
obtained an expert opinion with respect to a possible 
relationship between the Veteran's service-connected disability 
and the cause of his death.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  At the time of the Veteran's death in December 2003, the 
Veteran was service-connected for pulmonary tuberculosis (PTB); 
tonsillitis, chronic, operated; and osteomyelitis, right parietal 
bone, inactive, all noncompensably rated.  

2.  The death certificate reflects that the immediate cause of 
the Veteran's death was bronchopneumonia, with other significant 
conditions contributing to death identified as cerebrovascular 
accident (CVA) and arteriosclerotic heart disease (ASHD).  

3.  The medical evidence establishes that the bronchopneumonia, 
CVA, and ASHD that caused or contributed to the death of the 
Veteran were not incurred in service, and establishes that 
service-connected disability, or treatment thereof, did not 
cause, contribute to, or accelerate death.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause 
of the Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009)), imposes obligations on the VA in terms of its duty 
to notify and assist claimants.  Under the VCAA, when VA receives 
a complete or substantially complete application for benefits, it 
is required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the RO.  
Id. at 120.

VCAA notice requirements apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim for DIC benefits, section 5103(a) 
notice must include (1) a statement of the conditions, if any, 
for which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required at the time of his or her death; and (3) an explanation 
of the evidence and information required to substantiate a DIC 
claim based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
particularized notice obligations with respect to a claim for DIC 
benefits, there is no preliminary obligation on the part of VA to 
conduct a predecisional adjudication of the claim prior to 
providing a section 5103(a)-compliant notice.

Here, the duty to notify was satisfied after the initial 
unfavorable decision on the claim for service connection for 
cause of death by way of an October 2009 letter that fully 
addressed all notice elements.  Moreover, pursuant to Hupp, 
appellant was advised that the Veteran was service connected for 
PTB, minimal, inactive, tonsillitis, chronic, operated, and 
osteomyelitis, right parietal bone, inactive, at the time of his 
death, and that it was therefore necessary for her to establish 
by evidence such as medical evidence that this service-connected 
disability caused or contributed to the cause of death, or that a 
condition causing the Veteran's death had its onset in service.  
This letter was also followed by readjudication of the claim in 
the January 2010 supplemental statement of the case.  The Board 
further finds that there is evidence that appellant understood 
the import of this correspondence, as appellant has repeatedly 
argued that the Veteran's service-connected pulmonary disability 
was a contributory cause of the Veteran's death.  

The appellant has received all essential notice, has had a 
meaningful opportunity to participate in the development of her 
claims, and is not prejudiced by any technical deficiency along 
the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Next, VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting her in the procurement 
of service treatment records and pertinent post-service treatment 
records and providing an opinion when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Service treatment records are associated with the claims file, as 
are private terminal treatment records.  VA also obtained two VA 
opinions in an effort to substantiate appellant's claim, 
including a recent expert opinion in May 2010, which the 
appellant was permitted to review and respond to with further 
argument.  The appellant has also not indicated any intention to 
provide additional evidence in support of her claim, and has not 
requested that VA assist her in obtaining any other evidence.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F. 
3ed 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  


II.  Entitlement to Service Connection for Cause of Death

The appellant's primary contention is that the Veteran's service-
connected PTB caused or contributed to the cause of the 
bronchopneumonia that resulted in his death.  Consequently, the 
Board will first consider whether the evidence of record supports 
such a conclusion.  

The law provides DIC for a spouse of a veteran who dies from a 
service-connected disability.  38 U.S.C.A. § 1310 (West 2002).  
The death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes that 
such disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312(a).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
"[I]n order to establish service connection or service-connected 
aggravation for a present disability the veteran must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service."  Shedden v. 
Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

If the disorder is a chronic disease, service connection may be 
granted if it becomes manifest to a degree of 10 percent within 
the presumptive period; the presumptive period for cardiovascular 
disease is one year.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

Additionally, service connection may be granted, on a secondary 
basis, for a disability, which is proximately due to, or the 
result of an established service-connected disorder.  38 C.F.R. § 
3.310 (2009).  Similarly, any increase in severity of a 
nonservice-connected disease or injury that is proximately due to 
or the result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).

The daughter of the Veteran, on behalf of the Veteran's surviving 
spouse, in essence claims that the Veteran's long-term service-
connected disability of inactive PTB caused the Veteran's lungs 
to be weakened to the point that he was more susceptible to the 
bronchopneumonia that caused his death in December 2003.

At the time of the Veteran's death in December 2003, the Veteran 
was service-connected for PTB; tonsillitis, chronic, operated; 
and osteomyelitis, right parietal bone, inactive, all 
noncompensably rated.  

As was noted above, the Veteran served on active duty from May 
1941 to July 1956, and from August 1956 to February 1959.  During 
service, the Veteran was discovered to have moderately advanced 
active PTB at the San Diego Naval Hospital in June 1958, at which 
time he was admitted to that facility (there was an initial 
diagnosis of pneumonia but he was later found to have PTB).  He 
was later transferred to the VA hospital in Louisville, Kentucky 
in December 1958, at which time he was hospitalized for further 
therapy.  In February 1959, it was the Chest Therapy Board's 
recommendation that further therapy be continued until the end of 
March or early April 1959, at which time the Therapy Board would 
review the case for possible discharge.  

A service treatment record entry on March 23, 1959, reflects that 
the Veteran was being transferred to the Temporary Disability 
"L" Retired List, effective February 1, 1959 and released from 
active duty January 31, 1959.  A June 1960 rating decision 
reflects that the Veteran's PTB was to be rated as 100 percent 
disabling, effective from February 1959, 50 percent disabling, 
from April 1962, 30 percent disabling from April 1966, and 
noncompensably rated from April 1971.  In addition, a note from 
the Veteran in the claims file reflects that in October 1963, the 
Veteran's disability status with the military was changed to 50 
percent permanent, and retired permanent, and the Veteran was 
transferred to the Naval Reserve.

At the time of a hearing before the Board of Veterans' Appeals in 
March 2009, the Veteran's daughter indicated that the Veteran did not 
have problems with his lungs over the years.  However, she also noted 
that while her family had lived in southern Indiana, within a year 
after discharge, her family relocated to Florida at the 
recommendation of physicians who suggested that the Veteran move to a 
warmer climate.  

The death certificate reflects that the immediate cause of the 
Veteran's death was bronchopneumonia and that other significant 
conditions contributing to death were CVA and ASHD.  

In March 2008, a VA doctor of osteopathic medicine (DO) opined that 
at the time of his death, the Veteran had a right lower lobe 
pneumonia that was the primary cause of his death.  She further 
opined that this was a common pneumonia, especially in the elderly, 
after stroke and with dementia, was precipitated by aspiration of 
orophargyngeal secretions, and was a common cause of death in later 
life.  She then concluded that the Veteran's right lower lobe 
pneumonia was not caused by or related to tuberculosis.  She did not 
offer an explanation for this conclusion.  

Although the March 2008 VA doctor provided information as to the 
pneumonia that caused the Veteran's death, she did not provide a 
rationale as to why there was no relationship between the cause 
of the Veteran's death and his PTB.  Therefore, further expert 
opinion was sought and later obtained by the Board in May 2010.  

After thoroughly summarizing the relevant evidence as noted 
above, in addition to the terminal treatment records, and other 
pertinent medical history, expert physician, Dr. K.V., VA staff 
pulmonologist, provided several conclusions.  He noted that the 
Veteran had uncontrolled diabetes mellitus (DM) with blood sugar 
(BS) "sky high" of 739 at the time of his terminal care, which 
predisposed an individual to infection, and the Veteran did, 
indeed, develop right lower lobe (RLL) pneumonia and sepsis.  He 
further noted that the Veteran was septic hypotensive in the 
emergency room with blood pressure of 63/61 and 83/50, and 
ultimately went into respiratory arrest, followed by cardiac 
arrest.  Dr. K.V. stated that the Veteran might have had an acute 
myocardial infarction (MI) as evidenced by electrocardiogram 
(EKG) changes and high cardiac enzymes.  Therefore, Dr. K.V. 
believed that it was clear that the small scar from the Veteran's 
inactive PTB in service in 1959 had absolutely nothing to do with 
his demise.  Dr. K.V. further commented that it was inconceivable 
to blame a small right upper lobe scar from PTB, which had been 
inactive from 1959 to 2003, to cause any weakening of his lungs.  
He also stated that the fact that he had no recurrence of PTB, no 
respiratory disease developing after 1959, no doctor care, and no 
hospitalization for any lung condition proved that his lungs were 
not "weak" as claimed.  Dr. K.V. then reiterated that the 
Veteran's PTB in the military service had nothing to do with his 
demise.  

In analyzing the evidence for and against the claim, the Board 
would like to first note that the most significant evidence in 
support of appellant's claim is the fact that the Veteran was 
service-connected for a pulmonary disability, and her 
recollection that it was recommended to the Veteran that he move 
to a warmer climate because of this disability.  However, while 
the appellant is competent to relate that the Veteran took steps 
to protect himself from respiratory problems, she is not 
competent to render a medical conclusion that his lungs were 
therefore weak, and were more susceptible to contract the 
pneumonia that led to his demise in December 2003.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Here, this connection 
requires competent medical evidence.  

In this regard, there are two competent medical opinions against 
the claim, one of which the Board finds to be more credible, 
probative, and persuasive than the other.  As was noted above, 
while the March 2008 VA examiner also found that there was no 
relationship between the Veteran's PTB and his cause of death, 
the Board finds that this opinion was based more on the type of 
pneumonia that the Veteran had as demonstrated by the terminal 
records, and not on any expressed rationale.  However, the fact 
remains that some explanation was provided by a competent 
examiner and the opinion was against the claim.  Moreover, 
following a very detailed and comprehensive review of the record, 
Dr. K.V. concluded that the Veteran's pneumonia was likely the 
result of his uncontrolled DM, and that the evidence did not 
support the conclusion that his lungs were more susceptible to 
infection due to the Veteran's PTB during service.  To some 
extent, this conclusion is even supported by appellant's 
statements that recognized that the Veteran did not suffer from 
recurrent respiratory problems following his discharge from 
service.  

Consequently, with respect to the contention that the Veteran's 
PTB caused or contributed to the bronchopneumonia that resulted 
in his death, the Board must find that the more competent, 
probative, and persuasive evidence is against such a contention.  

The record reflects that the Veteran was 83 years old when he 
died in December 2003.  A death certificate dated at that time 
indicates that the Veteran died of bronchopneumonia, with other 
significant conditions contributing to the Veteran's death 
identified as CVA and ASHD.  There is no medical evidence 
indicating that the Veteran suffered from pneumonia in or after 
service other than in connection with his initial treatment for 
PTB, or that he suffered from a coronary disorder in service or 
manifest within a period of one year thereafter.  

In addition, although the appellant has pursued a claim that the 
Veteran was more susceptible to contract the pneumonia that 
resulted in his death because of his in-service PTB, she has not 
specifically alleged that this pneumonia was a manifestation of 
the PTB that was present in service.  

In summary, the Board finds that the evidence of record 
establishes that the Veteran's bronchopneumonia, CVA, and ASHD 
had their onset many years after service.  No physician or other 
medical care provider has indicated on the record that the 
Veteran's terminal bronchopneumonia was present during service or 
that his ASHD was present in service or manifest within one year 
thereafter.  No physician or other medical care provider has 
likewise indicated on the record that any such disorder was 
caused or aggravated by the Veteran's service-connected PTB.  In 
fact, the only two medical opinions of record are squarely 
against a relationship between the Veteran's PTB and the cause of 
his death.  Accordingly, the Board has no alternative but to 
conclude that a preponderance of the evidence is against the 
claim for service connection for cause of the Veteran's death.


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied. 




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


